Title: Circular to the Commandants of Regiments, 19 June 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular to Commanders
Sir
New York June 19. 1799

Inclosed is the form of a monthly return which you are to make to me pursuant to the XXXV of the “Rules and Regulations respecting the Recruiting Service.” It now becomes urgent that these returns shall be regularly made. They will govern my application to the Secy of War for provisions of money.
You will, consequently, enforce punctually in the returns which according to those Rules & Regulations must be the basis of that now prescribed. And you will be particularly attentive to procuring the regular transmission of all those Documents which are to regulate the accountability for money and other supplies.

As soon as Recruits shall reach the Regimental rendezvous they must be definitively mustered. This duty for the present must devolve upon you with the aid of Your Regimental surgeon. If none has been appointed, You must with the cooperation of the Contractor employ a capable Medical Man in his stead. And it is relied upon that this service will be executed with exemplary strictness. The disability of Rupture is found in experience to occur frequently. The Surgeon must inspect without ceremony wherever there may be latent defects. And all disqualified men, from whatever cause, must be instantly discharged; first taking fro⟨m⟩ them as far as practicable whatever they may have obtained fro⟨m⟩ the public by imposing themselves up⟨on⟩ its service.
No money after the arrival at the Regimental Rendezvou⟨s⟩ must be paid to a soldier till he shall have been there carefully examined & mustered.
With great consider⟨ation⟩   I am Sir Yr. obedient servt.
